(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
Por cuanto, el demandante apelado radicó una moción solici-tando la desestimación de este recurso alegando que el mismo es frívolo y solicitando además se condene a los apelantes al pago de las costas y honorarios de abogado;
Por cuanto, señalada dicha m'oción para vista, la que se celebró en el día de ayer, a la misma compareció únicamente el apelado, pero los demandados apelantes radicaron una moción solicitando se les tenga por desistidos de su recurso;
POR cuanto, el apelado ratificó oralmente su solicitud de que se ■condene a los apelantes al pago de las costas y honorarios de abogado;
Por cuanto, las razones expuestas por los apelantes para que se les tenga por desistidos de su recurso son meritorias, no procediendo por tanto que se les condene al pago de costas y honorarios que soli-cita el apelado,
Por tanto, se desestima el recurso en este caso interpuesto por los demandados.